The defendant in error moves to dismiss this appeal and writ of error on the ground that the writ of error was not sued out within the time required by article 2086, R. C. St., as amended by the ThirtySixth Legislature, chapter 85, p. 136. The judgment was rendered on May 2, 1919, and motion for new trial overruled May 12, 1919, in which notice of appeal was given. The application or petition for writ of error was filed in the district court on the 13th day of April, 1920, and citation issued and served on the defendants in error April 17, April 19, April 20, and May 5, respectively. The appeal bond was filed on April 13, 1920; the record was filed in this court June 23, 1920. The law, as amended by the Thirty-Sixth Legislature, gave six months after final *Page 1115 
judgment is rendered in which to apply for a writ of error. The amendment was approved March 19, 1919, and took effect 90 days after adjournment of that session of the Legislature. The Legislature adjourned on the 19th day of March, 1919. The law, therefore, became effective June 17, 1919. Applying the rule adopted by the Supreme Court, the application was filed too late, and we are without jurisdiction. Odum v. Garner, 86 Tex. 374,25 S.W. 18; Wright v. Hardie, 88 Tex. 653, 32 S.W. 885; Railway Co. v. Pruter, 220 S.W. 797. The motion will be sustained, and the writ of error dismissed.